               Case 2:20-cv-01443-RSM Document 5 Filed 12/02/20 Page 1 of 3




 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   MARCOS GONZALEZ SILVA,                                  Case No. 2:20-cv-1443 RSM
10
                                    Plaintiff,
11
                    v.
12                                                         STIPULATED MOTION
     KENNETH T. CUCCINELLI, Director of
13
     United States Citizenship & Immigration
14   Services; CHAD F. WOLF, Secretary of
     United States Department of Homeland                  Noted on Motion Calendar:
15   Security; CYNTHIA MUNITA, Director of                 November 30, 2020
     United States Citizenship & Immigration
16   Services,
17
                                    Defendants.
18

19

20         Plaintiff brought this mandamus action seeking for an order compelling United States

21   Citizenship and Immigration Service (“USCIS”) to adjudicate Plaintiff’s I-485 Application to

22   Adjust Status without delay. On November 19, 2020, USCIS interviewed Plaintiff and the results

23   of that interview are anticipated to impact how Plaintiff may wish to proceed in this litigation.

24   Additionally, the Parties disagree as to whether service has been properly effected at this time. In

25   order to avoid burdening the Court with unnecessary motions practice, and without waiver of any

26   argument, the Parties agree that there is good cause and jointly propose to provide this Court with

27   an update as to the status of this matter within 60 days.

28    STIPULATED MOTION                                                    UNITED STATES ATTORNEY
      2:20-cv-1443 RSM                                                    700 STEWART STREET, SUITE 5220
      PAGE– 1                                                               SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-cv-01443-RSM Document 5 Filed 12/02/20 Page 2 of 3




 1
     DATED: November 30, 2020
 2

 3                                           Respectfully submitted,

 4                                           s/Alexandra Lozano
                                             ALEXANDRA LOZANO, WSBA #40478
 5                                           Alexandra Lozano Immigration Law
                                             16400 Southcenter Pkwy., Suite 410
 6                                           Tukwila, WA 98188
 7                                           Phone: 206-406-3068
                                             Fax: 206-494-7775
 8                                           Email: Alexandra@abogadaalexandra.com

 9                                           Attorney for Plaintiff
10

11
     DATED: November 30, 2020                BRIAN T. MORAN
12                                           United States Attorney

13                                           s/ Katie D. Fairchild
                                             KATIE D. FAIRCHILD, WSBA #47712
14                                           Assistant United States Attorney
15                                           United States Attorney’s Office
                                             700 Stewart Street, Suite 5220
16                                           Seattle, Washington 98101-1271
                                             Phone: 206-553-4358
17                                           Fax: 206-553-4067
                                             Email: katie.fairchild@usdoj.gov
18

19                                           Attorney for Defendants

20

21

22

23

24

25

26

27

28   STIPULATED MOTION                                        UNITED STATES ATTORNEY
     2:20-cv-1443 RSM                                        700 STEWART STREET, SUITE 5220
     PAGE– 2                                                   SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
           Case 2:20-cv-01443-RSM Document 5 Filed 12/02/20 Page 3 of 3



                                             ORDER
 1

 2        IT IS ORDERED that the Parties file a status report within 60 days.
 3
          Dated this 2nd day of December, 2020.
 4

 5

 6

 7                                             A
                                               RICARDO S. MARTINEZ
 8                                             CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION                                                 UNITED STATES ATTORNEY
     2:20-cv-1443 RSM                                                 700 STEWART STREET, SUITE 5220
     PAGE– 3                                                            SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
